Exhibit 10.1

 

FIRST AMENDMENT TO THE SEPTEMBER 29, 2005 PENN-ARGOSY MERGER APPROVAL AGREEMENT

 

This First Amendment to the Penn-Argosy Merger Approval Agreement (the “First
Amendment”), with the respect to the Penn-Argosy Merger Approval Agreement dated
as of September 29, 2005 (“Merger Approval Agreement”) is entered into between
the Illinois Gaming Board (“Gaming Board”) and Penn National Gaming, Inc.
(“Penn”), effective as of the date of execution by all parties (the “Effective
Date”). All capitalized terms not defined in this First Amendment shall have the
meaning ascribed to such terms in the Merger Approval Agreement.

 

WHEREAS, the Effective Date of the Merger Approval Agreement was September 29,
2005;

 

WHEREAS, the Merger Approval Agreement provided that Penn must enter into a
Definitive Sales Agreement to sell Empress and Alton by December 31, 2006, and
that Penn dispose of Empress and Alton by the Execution Deadline;

 

WHEREAS, the Merger Approval Agreement also provided that Penn may request that
the Gaming Board, in its sole discretion, review or reconsider the terms of the
Merger Approval Agreement;

 

WHEREAS on March 6, 2006, Penn requested approval from the Gaming Board to not
sell the Alton and for an extension of time to sell Empress;

 

WHEREAS, on March 6, 2006, the Gaming Board adopted a Resolution approving
Penn’s request not to sell Alton and for an extension of time to sell Empress;

 

NOW THEREFORE, in consideration of Penn’s March 6, 2006 request and the Gaming
Board’s March 6, 2006 Resolution, the receipt and sufficiency of which is hereby
acknowledged, Penn and the Gaming Board agree that the Merger Approval Agreement
shall be amended as follows:

 


1.             PENN SHALL ENTER INTO A DEFINITIVE SALES AGREEMENT TO SELL
EMPRESS BY JUNE 30, 2008.


 


2.             PENN WILL NOT SELL THE ALTON AS REQUIRED BY THE MERGER APPROVAL
AGREEMENT.


 


3.             PENN SHALL CONTINUE TO OPERATE ITS ILLINOIS CASINOS INDEPENDENTLY
TO PREVENT UNDUE ECONOMIC CONCENTRATION.


 


4.             THE GAMING BOARD MAY REQUIRE PENN TO ACCELERATE THE SALE OF
EMPRESS WITHIN ONE YEAR IF THE GAMING BOARD DETERMINES THAT PENN’S OWNERSHIP OF
THREE ILLINOIS CASINOS, OR TWO CASINOS IN THE CHICAGO AREA, IS CAUSING UNDUE
ECONOMIC CONCENTRATION.


 


5.             EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PROVISIONS OF
THE MERGER APPROVAL AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


6.             ON AND AFTER THE EFFECTIVENESS OF THIS FIRST AMENDMENT, EACH
REFERENCE IN THE MERGER APPROVAL AGREEMENT TO THE “AGREEMENT,” “HEREINAFTER,”
“HEREIN” “HEREUNDER,” “HEREOF” OR WORDS OF LIKE IMPORT SHALL MEAN AND BE A
REFERENCE TO THE MERGER APPROVAL AGREEMENT, AS AMENDED BY THIS FIRST AMENDMENT.


 


7.             THIS FIRST AMENDMENT, CONSISTING OF TWO PAGES, MAY BE SIGNED IN
COUNTERPARTS AND DELIVERED BY FACSIMILE, WITH EACH EXECUTED COUNTERPART IN A
FACSIMILE STANDING AS AN ORIGINAL.

 

ILLINOIS GAMING BOARD

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

 

 

  /s/Mark Ostrowski

 

      /s/ Kevin G. DeSanctis

 

By:  Mark Ostrowski

 

By:  Kevin G. DeSanctis

 

Its:  Administrator

 

Its:  President

 

 

 

 

 

Dated:

  4/25/06

 

Dated:

  4/24/06

 

 

--------------------------------------------------------------------------------